Title: To Benjamin Franklin from George William René Macarty, 15 February 1783
From: Macarty, George William René
To: Franklin, Benjamin


MonsieurA Vannes ce 15 fer 1783
Je voudrois étre plus agé pour Sentir le bonheur de L’Independance de mon pays, en partie duë a vos soins, et vous exprimer en mon particulier ma reconnoissance comme tout Bon Américain doit Le faire, j’es pere par La suite pouvoir m’acquitter de ce devoir. Comme j’ai oublié l’adresse de Mon Papa, J’ose vous prier de vouloir bien lui remettre ma lettre, Je vous en aurai bien de l’obligation. Je prie Dieu de vous Conserver ensanté et suis avec respect Monsieur Votre très humble & très obeissant serviteur.
George. William. Rene. Macarty
 
Addressed: A Son Excellence / Son Excellence le Docteur franklin / Ministre plenipotentiaire des Etats unis / de l’Amérique a son hotel / A Passy
Notation: Macarty 15 Fevr. 1783
